Walker, J. Plaintiff in error filed a plea of misnomer, to which the defendants in error replied, that she was as well known by the name by which she was indicted, as by that averred by the plea to be her true name. Issue to the country was taken npon the replication. The other defendants pleaded not guilty. A jury was impanneled, the cause was tried, and resulted in a verdict of guilty as to plaintiff in error, and Benedict' Schramm, but not guilty as to Louis Schramm. It is assigned for error, that a jury was not impanneled to try the issue on the plea of misnomer, and that it remained undisposed of when the judgment was rendered imposing the fine. This issue, like all others of fact, is one for a jury. Nor is any objection perceived, to its being presented for trial by the same jury who are impanneled to try the plea of not guilty, interposed by the other defendants. On the trial, the evidence would be before the jury, and acted upon by them, as intelligibly, as if presented as a separate issue. And the presumption is, that such evidence was presented and considered by the jury. Had they returned a formal verdict on this issue, that plaintiff in error was as well known by one name as the other, it would have been the duty of the court to have rendered judgment and imposed the fine, precisely as upon a verdict of guilty. Such is the practice in prosecutions for misdemeanors. 1 Chit. Crim. Law, 451. It would have been regular, if the jury had returned a formal verdict on this issue against plaintiff in error, and also a verdict,’ that she was guilty as charged in the indictment, upon which the court would have rendered a judgment imposing the fine. To return such a verdict, would by no means' deprive a party of his rights, but would, on the contrary, enlarge them. When plaintiff in error was placed upon trial with the other defendants, and no objection made to the mode of trial, it would appear to have been the intention of all parties, to submit the issue on the plea in abatement, and if found against her, then the issue of not guilty, to the consideration of the jury. They having found a verdict of guilty against her, the presumption that both issues were tried, and found against her, must control, and the judgment should not be reversed because the jury have not said in terms, that they have passed upon both issues. Although informal in this respect, we regard the verdict sufficient to sustain the judgment. The judgment of the court below is affirmed. Judgment affirmed.